Citation Nr: 9921636	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  94-01 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during care at the Sterling 
Regional MedCenter from April 18 to May 2, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from April 1969 to November 
1970.

This appeal to the Board of Veterans Appeals (the Bord) is 
from actions taken by the Department of Veterans Affairs (VA) 
Medical Center (VAMC) in Denver; the VA Regional Office (RO) 
through which the claim has been handled is Denver.

With regard to an entirely separate appeal by the veteran, 
the Board initially granted an increased evaluation from 70 
to 100 percent for the veteran's schizophrenia, in a decision 
in March 1993.  The VARO subsequently effectuated that 100 
percent rating effective May 18, 1992.  The herein concerned 
issued was raised in the interim.

This case was initially returned to the VARO by the Board in 
July 1994 on the basis that it had been sent to the Board 
prematurely.  

The case was subsequently returned to and thereafter 
officially remanded by the Board in May 1997 for acquisition 
of pertinent records.

The veteran was previously represented by the Colorado 
Department of Social Services.  Since January 1998, he had 
had his power of attorney specifically with the Disabled 
American Veterans. 

During the course of the current appeal on the issue on which 
this decision is prepared, the veteran raised a separate 
issue as to potential entitlement to certain benefits with 
regard to his exposure to Agent Orange as they may have 
impacted one or more of his children.  He recently withdrew 
the issue in part, as it related to spina bifida, but the 
issue remains as to other questions.  





On his separate VA Form 9, a Substantive Appeal, on that 
issue, the veteran checked that he wanted to provide 
testimony at a hearing before a Member of the Board at the 
RO.  The RO informed him that he had been placed on the 
schedule for such hearings.

The RO also provided the veteran with additional information 
and possibilities for addressing his requirement for a 
personal hearing.  It is not shown by the file in this case 
that that issue has been satisfactorily concluded, as the 
veteran did not respond to that correspondence, nor has the 
veteran had a hearing on that issue.  Thus, it must be 
assumed that the Travel Board hearing already said to have 
been scheduled on that issue is still pending.

While the issue is thus not yet technically a part of the 
current appellate claim, the RO is reminded that the 
unrelated issue is indeed in pending appellate status which 
must be addressed in timely fashion after which the veteran 
remains entitled to all further appropriate appellate 
considerations.


FINDINGS OF FACT

1.  Service connection has been granted for schizophrenic 
reaction, rated as 100 percent disabling since 1992, which 
may be reasonably expected to permanently continue throughout 
the veteran's lifetime. 

2.  The April 18 to May 2, 1993 private care was for 
evaluation and care of what appeared to be rapidly 
deteriorating circumstances, serious, possibly life-
threatening respiratory symptoms and a lung lesion and maybe 
reasonably construed as having been an emergency.  



3.  Evidence and medical opinion establishes a reasonable 
probability that the April 18 to May 2, 1993 care was under 
circumstances for which comparable and immediately adequate 
VA facilities have not been demonstrated to have been 
reasonably and feasibly available; and in any event, an 
attempt to use VA facilities beforehand would have been 
impractical.  


CONCLUSION OF LAW

The criteria for reimbursement of the cost of unauthorized 
medical treatment from April 16 to May 2, 1993 have been met.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

From the outset, the Board would note that it has clear 
jurisdictional authority within laws and regulations on the 
issue at hand.  See, i.e., 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101, and other guidelines as cited in Zimick v. West, 11 
Vet. App. 458 (1998); see also, Webb v. Brown, 7 Vet. App. 
122 (1994)].  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that although 
the decision to authorize such non-VA care or not is 
discretional within VA and the Secretary under cited 
provisions, the right of a veteran to appeal thereon is 
basic.  See Zimick at 48.


Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible. 38 
U.S.C.A. § 1703 (West 1991).  

There are, however, regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private medical facilities under certain 
circumstances.

It is noteworthy that the Court has also held that the 
Secretary's authority to contract with private agencies or 
persons (i.e., hospitals) for such necessary services is 
broad under 38 U.S.C.A. § 513.  See Zimick, supra, at 51.  As 
identified by the Court, the standard used to assess whether 
the Secretary's discretion to authorize or not was used 
judiciously in any given case is whether it was "arbitrary, 
capricious, an abuse of discretion or not otherwise in 
accordance with law".  See Malone v. Gober, 10 Vet. App. 539, 
543 (1997).

The provisions of 38 U.S.C.A. § 1703, as also further 
implemented in 38 C.F.R. §§ 17.52, 17.53, 17.54, etc., 
provide for hospital care and medical services in non-VA 
facilities under certain circumstances.  Such care must be 
authorized in advance.  

However, there are totally separate provisions available for 
circumstances when there is no prior authorization or it has 
not been requested, and reimbursement of the expenses of such 
care is requested, as in this case.  

Veterans entitled to hospital care or medical services may be 
reimbursed (or payment made, under specific circumstances on 
their behalf to another facility, etc.), under certain 
circumstances for the reasonable value of such care or 
services for which such veterans have made payment from 
sources other than VA.  





The circumstances set forth under the law [38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (1998)] are specific, and 
include the following:

(1)  Such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2)  Such care or services were rendered 
to a veteran in need thereof:

	(A) for an adjudicated service-
connected disability;

	(B) for a nonservice-connected 
disability associated with and held to be 
aggravating a service-connected 
disability;

	(C) for any disability of a veteran 
who has a total disability permanent in 
nature from a service-connected 
disability, or

	(D) for any illness, injury or 
dental condition in the case of a veteran 
who is 


(1) a participant in a 
vocational rehabilitation 
program; and 

(2) medically determined to have 
been in need of care or 
treatment to make possible such 
veteran's entrance into a course 
of training, or prevent 
interruption of a course of 
training, or hasten the return 
to a course of training which 
was interrupted because of such 
illness, etc.; and

(3)  VA or other federal 
facilities were not feasibly 
available, and an attempt to use 
them beforehand would not have 
been reasonable, sound, wise or 
practical.  

The Court has also held that the law, with respect to 
reimbursement for unauthorized medical treatment requires 
that each criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993), 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).  

The issue of "permanency" of a condition is one of fact, and 
as such, is a determination to be made by the Board.  See KL 
v. Brown, 5 Vet. App. 205 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 52-53 (1990); Lovelace v. Derwinski, 1 Vet. 
App. 73, 74 (1990) and in a case with regard to unreimbursed 
medical expenses for a veteran with a "permanent and total 
rating for service-connected schizophrenia", see Hennessey v. 
Brown, 7 Vet. App. 143 (1994).  

The Court has also described the various impacting factors 
which must be taken into account in a determination as to 
whether an attempt to use VA facilities would have been 
"reasonable, sound, wise or practical" as contemplated under 
the aforecited statute.  See Hennessey v. Brown, supra at 
147; Cotton v. Brown, 7 Vet. App. 325, 328 (1995).  

However, these and the other elements of medical emergency 
and feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 539, 
543 (1997); Cotton v. Brown, op. cit.; Argo v. Derwinski, 2 
Vet. App. 509, 510 (1992).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See, i.e., 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

The Court has admonished VA not to substitute its judgment 
for that of a medical expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determinations of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

The veteran's medical records show periodic episodes of ill-
defined respiratory problems in the past, along with sleep 
apnea.  He and his family have lived with his companion's 
lung disease diagnosed in 1990.  He met her when they were 
both in a psychiatric facility and they have two young 
children.

VA clinical records in regard to the veteran's mental health 
also show that one of the ongoing manifestations of his 
instability due to schizophrenia is his precipitous drifting 
departures and arrivals from one to another facility, in 
multiple states, some of which are VA and others which are 
not but work in accord therewith, between periods of 
inhospital care, behavior which appears to have started in 
the early 1980's.  For years, the veteran has tended to come 
and go without much advanced notice or preliminary 
permissions sought or granted in any event.  Thus it remains 
unclear whether he is in fact familiar with what procedures 
are usually required for such care or admissions.

Clinical records show that on March 17, 1993, the veteran was 
seen at the Sterling Community MedCenter facility stating 
that his wife had a psychotic episode about 10 days 
previously with some acting out behavior after which the 
veteran had developed dysuria.  The urine specimen was 
cultured, and prescriptions refilled for Mellaril and Elavil.

On April 14, 1993 he was seen at that facility by a physician 
with a weeklong history of left axillary and thoracic 
tenderness.  He was given medication for symptoms which were 
thought to be of musculoskeletal origin.

The veteran was seen at the Sterling Regional MedCenter on 
April 18, 1993, with a monthly long history of steady weight 
loss, and a two week history of chest pain, weakness and 
coughing.  He had started sweating, coughing up some 
yellowish sputum and had experienced increased dyspnea on 
exertion.  Appetite had been erratic.  There was some 
abdominal distention.  Blood pressure was 168/62.  Distal 
portions of the extremities showed mild cyanosis and pallor.

X-rays were immediately taken which showed a large mass over 
the left lung base consistent with pleural effusion and 
underlying lung mass or pneumonia.  The veteran also had 
leukocytosis.  He was admitted with specific diagnoses of 
left lower lobe pneumonia with pleural effusion or empyema; 
hypoxia secondary to chronic obstructive pulmonary disease; 
anemia; and paranoid schizophrenia.  

Computer axial tomography (CAT) scans showed the left lung 
lesion.  He later developed some small pericardial effusion 
with moderate right pleural effusion as well.

The veteran continued to have coughing and shortness of 
breath, was found to be malnourished, and developed a fever 
for which he was started on an antibiotic regimen and 
modification of his psychotic medications.  He did not seem 
to be getting better.  The veteran was taken to surgery where 
bronchoscopy and cultures showed no sign of cancer; 
approximately 2 liters of fibrous tissue and fluid were 
removed on decortication of the left chest.  The left chest 
debridement resulted in diagnosis of hemorrhage, necrosis and 
inflammation consistent with empyema.

The cultures came back positive for Step; he was kept on the 
ventilator and various antibiotics were tried for infection.  
He had some ongoing initial tube drainage and his fever 
eventually went down.  Clinical notations reflected that when 
able to get out of bed, he tended to pace the available 
hospital areas and exhibited anxiousness.  At the time of 
discharge, he was given an iron supplement for his anemia as 
well as Augmentin and Maxaire, and his Mellaril and Elavil 
were to be resumed at home.

Analysis

Initially, the Board finds that the veteran's claim for 
reimbursement for private care at the Sterling Regional 
MedCenter from April 18 to May 2, 1993 is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

Given the circumstances and current data of record, the Board 
is satisfied that sufficient and adequate evidence is in the 
file for an equitable disposition of the case, and 
accordingly, VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

With regard to unauthorized medical expense cases, the Board 
would note from the start that the Court had directly 
addressed reimbursement cases from the standpoint that while 
all facets of the criteria must be met, that nonetheless, the 
criteria are cumulative in nature.  See Malone v. Gober, Argo 
v. Derwinski, and Cotton v. Brown cases, op. cit.

Moreover, the Board is also both cognizant and mindful of the 
fact that the Court has clearly held in Malone that the Board 
has both an affirmative mandate and concomitant authority to 
reach some sort of an equitable accommodation in situations 
such as this.   

With regard to the question of permanency, it is noted that 
the veteran has been found to be disabled from his service-
connected psychosis at high rates for years, and at the 
highest rate of 100 percent since 1992.  The aggregate record 
relating to his ongoing schizophrenia is replete with 
evidence as to the serious nature of his mental problems, and 
the fact that they have not gotten better but only worse in 
the past decade and a half at least.  

There is nothing in the record which would lead the Board to 
conclude that there is anything but a permanency shown here 
in.  It should be noted, however, that to reach this 
conclusion is not meant to imply that the veteran's mental 
health should not or could not eventually possibly improve in 
the future.  However, as a factual matter, the Board finds 
that at this point, that does not seem to be a reasonable 
anticipatory probability. 

Thus, there are basically only two final questions to be 
resolved, namely, was his situation an emergency, and was 
there a reasonably feasible VA facility which could handle 
the medical question as contemplated within the scope of 
pertinent regulatory guidelines.


The first issue to be resolved is whether the herein 
concerned circumstances constituted an emergency.  The Board 
finds that for a variety of reasons, there is every 
reasonable basis for finding in the affirmative.  In fact, 
the general appraisal form filled out by VA in August 1993 
with regard to this herein concerned period of care [which 
otherwise denied the benefit on other bases] did in fact 
determine that it was on an emergency basis and that 
emergency treatment was in fact provided.

From a practical standpoint, it is also noteworthy that the 
veteran has service connection for a psychiatric disorder 
that has been rated at 100 percent disabling for some years.  
He has stated that the progress of his symptoms prior to the 
care under consideration herein made him very anxious, and 
that what was first thought to be a muscle pull in his back 
rapidly led to weight loss, chest pain and severe coughing 
and other symptoms.  The Board finds that this is entirely 
credible.

Moreover, what may or may not appear to be an emergency to 
the veteran, with clearly defined diminished mental capacity, 
not to mention others such as his family who concomitantly 
knew of his circumstances, is certainly subject to genuine 
concern and clearly merits an interpretation in the manner 
most favorable as it relates to the veteran.

Since the veteran is rated as 100 percent disabled due to a 
service-connected psychotic disability, let alone his recent 
serious respiratory problems, it is inappropriate to expect 
from him standard conduct or behavior.  Certainly from that 
point of view, it was an emergency situation.  And from all 
accounts, probably, from the point of view of his health and 
certainly his well-being, it was as well.  

By any definition, whether objective or subjective in nature, 
the Board finds that the veteran's care at the Sterling 
Regional MedCenter from April 18 to May 2, 1993 must be 
considered reasonable and clearly within the contextual 
definition of an "emergency".






Further, given the nature of that care, as reflected in 
clinical records, there is no sound basis for concluding that 
the veteran should have been expected to later go or be 
transferred to VA.  His physicians including but not limited 
to Dr. Y, were located at that private facility, and he was 
involved in a convoluted treatment plan which included 
surgical intervention.  

There is nothing to show that the treating physicians were 
aware that steps should be addressed as to moving him 
elsewhere, and given his diminished capacity, there is 
nothing to reflect that he himself either did or should have 
known that such actions were necessary.  The Board finds that 
as a matter of fact, there was no reasonable or practical 
reason or justification to move him once he had been admitted 
to Sterling.  

This conclusion is entirely consistent with the Court's 
admonitions to look for and find an equitable, infinitely 
responsible, accommodation for the seriously ill and badly 
disabled veteran's problems and is in concert with both the 
spirit and letter of the pertinent regulations relating 
thereto.  

Accordingly, all criteria having been suitably met under 
regulatory and judicial guidelines, the Board finds that VA 
is obligated to provide reimbursement [in this case, 
apparently in a co-payment amount after other benefits have 
been responsible for payment of certain portions thereof] for 
medical expenses incurred in connection with the veteran's 
unauthorized private medical care at the Sterling Regional 
MedCenter from April 18 to May 2, 1993 pursuant to the 
provisions of 38 U.S.C.A. § 1728.



ORDER

Reimbursement for the expenses associated with a period of 
unauthorized care at the Sterling Regional MedCenter from 
April 18 to May 2, 1993 is granted, subject to the 
regulations pertaining to the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

